DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 16 and 21 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Morgan et al. (6,842,942).
Regarding claim 12, Morgan discloses an extraction cleaner for a floor surface, comprising: a first housing having a base assembly (44) with a first mounting feature (130) provided along a top wall of the first housing, the base assembly configured for movement across the floor surface and a handle assembly (40) pivotally mounted to a rearward portion of the base assembly for directing the base assembly across the floor surface; a fluid recovery system at least partially supported by the first housing, the fluid recovery system, comprising: a recovery tank (53) for storing spent cleaning fluid and dirt that is recovered from the floor surface; an extraction nozzle (72) extending towards a surface to be cleaned and in fluid communication with the recovery tank; and a suction source (632) in fluid communication with the recovery tank and configured to generate a working airflow through the extraction nozzle and into the recovery tank; and a modular unit having a secondary housing (62) that is removably mounted to the base assembly, the secondary housing including a second mounting feature (110/114) extending from a portion of an underside of the secondary housing (lower plate of 114 extends from underside of upper plate of 114 as well as protrusion 112 extending form underside of cover 122, as seen in Figs. 8A-C) that confronts the top wall of the first housing when mounted to the base assembly, complimentary with the first mounting feature, and the extraction nozzle wherein when the modular unit is mounted to the base assembly the first mounting feature retains the second mounting feature or is retained within the second mounting feature.
Regarding claim 14, the first mounting feature of Morgan is a female-fitting and the second mounting feature is a corresponding male-fitting receivable within the female-fitting (114 extending into opening adjacent to 130 and/or 112 extending into 130).
Regarding claim 16, Morgan further discloses a lock assembly (112/130 functioning as a lock assembly with 114 and recess adjacent to 130 functioning as the mounting features) for selectively locking and unlocking the modular unit to the base assembly. 
Regarding claim 21, Morgan discloses the first retainer (130) and second retainer (internal aperture of 114) extending between the top wall and opposing bottom wall (top and bottom walls of 114) and at least one lock assembly (112) provided for coupling the secondary housing to the base assembly, the at least one lock assembly having a body configured to be selectively received within the first retainer and the second retainer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan et al. (6,842,942), as applied to claim 12 and in view of Bilek et al. (8,800,106).
Morgan discloses an extraction cleaner for a floor surface, comprising: a first housing having a base assembly (44) with a first retainer (130), the base assembly configured for movement across the floor surface and a handle assembly (40) pivotally mounted to a rearward portion of the base assembly for directing the base assembly across the floor surface; a fluid recovery system at least partially supported by the first housing, the fluid recovery system comprising: a recovery tank (53) for storing spent cleaning fluid and dirt that is recovered from the floor surface; a suction source (632) configured to generate a working airflow; and an extraction nozzle (72) extending towards a surface to be cleaned and in fluid communication with the recovery tank; a secondary housing removably mounted to the base assembly, the secondary housing (62) including the extraction nozzle and a second retainer (114), wherein the extraction nozzle is removed from the base assembly when the secondary housing is removed; and at least one lock assembly (110) provided for selectively coupling the secondary housing to the base assembly, the at least one lock assembly having a body (distal end of 112) configured to be selectively received within the first retainer and the second retainer (Figs. 6 and 8A-C).  Morgan also discloses scrubbing brushes (216) that are exposed (exposed from below the secondary housing) when the secondary housing is removed but fails to disclose a brushroll with the base assembly that is exposed when the secondary assembly is removed.  Bilek discloses another cleaning device, also having scrubbing brushes, and teaching that an additional brushroll is provided with the base assembly, mounted to the base assembly, driven by a motor positioned therein and exposed to an exterior when a secondary housing (18/22) is removed, wherein it is well known to anyone of ordinary skill in the art that the additional brushroll would provide improved cleaning functions over the scrubbing brushes alone due to additional brushing motion and increased brush contact with the surface.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Morgan with a similar brushroll, adjacent to the scrubbing brushes, as taught by Bilek, to improve cleaning functions, wherein the additional brush may optionally be mounted either to the base to be exposed to the exterior when the secondary housing is removed, similar to Bilek, or may be mounted to the secondary housing, to be exposed from below the secondary housing, similar to Morgan.
Regarding claim 4, Morgan further discloses that the at least one lock assembly includes a shank (112) configured to be selectively received within the first retainer and the second retainer when the secondary housing is mounted to the first housing.
Regarding claim 5, Morgan further discloses that the first housing further comprises a supporting platform (front most portion of head 52, having retainers 130 thereon, best seen in Fig. 2B) extending from a front portion thereof and the secondary housing can be at least partially supported on the supporting platform when the secondary housing is mounted to the first housing.
Regarding claim 6, Morgan further discloses that the secondary housing comprises a unit lock retainer (114; considered to be the same as the second retainer, as discussed supra) including a depression (adjacent 118, formed between ridge 118 and retainer 114) within the secondary housing and an opening (through 114) located therein for receiving the shank.
Regarding claim 7, Morgan further discloses that the base assembly comprises a base lock retainer (130; considered to be the same as the first retainer, as discussed supra) that is aligned with the unit lock retainer for receiving the shank when the secondary housing is mounted to the base assembly.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) in view of Bilek et al. (8,800,106) as applied to claim 1 and further in view of the DysonDC07 publications (attached OPS manual update and Partswarehouse.com DC07 parts list).
Morgan discloses the sliding lock assembly (110/130) as discussed supra for securing the modular unit to the base assembly and Morgan also teaches an alternative quarter-turn locking assembly for other components (Figures 10, 21 and 22), teaching that the quarter-turn locking assembly are provided for ease of assembly (Col. 12, lines 27-47) and the quarter-turn lock assembly is also considered to provide a more secure locking mechanism than the sliding lock assembly (110/130) disclosed for the modular unit due to the necessity to rotate each side in opposite directions as opposed to merely sliding the latching mechanism along a linear path.  Further, the Dyson DC07, on the market several years before the current application, includes quarter turn locking assemblies connecting the sole plate to the base assembly, also providing access to the agitator assembly, similar to Hertrick, with retaining parts in each of the sole plate and base assembly to secure one to another when the lock assembly is positioned therein.  Again, the quarter turn lock assembly being well known in the art for quick and easy access, while also providing a secure lock between parts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to alternatively provide a quarter-turn lock assembly for securing the modular unit to the base assembly in place of the sliding lock assembly (110/130), as taught by Morgan as alternative securing structure and Dyson as a known securing structure for providing access to an agitator assembly, to further increase ease of assembly while also providing a more secure connection, and including a similar lock retainers on the modular unit and base assembly, respectively, that are aligned with one another when the modular unit is mounted to the base assembly.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) in view of Bilek et al. (8,800,106) as applied to claim 1 and further in view of Lenkiewicz et al. (9,107,558). 
Morgan discloses the cleaner as discussed supra, but fails to disclose that the recovery tank overlies the lock assemblies to prevent access when installed on the base.  Lenkiewicz discloses another similar cleaner, wherein the fluid recovery system is removably mounted on the base for optional removal and use as an above the floor/spot cleaning hand held unit and that the mounting on the base requires the removable unit to lie over top pf the upper end of the removable nozzle unit.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the fluid recovery system as a separable unit from the handle and base, as taught by Lenkiewicz, to allow for optional removal and use as an above the floor/spot cleaning hand held unit, wherein similar mounting of the separable unit taught by Lenkiewicz, would position the unit over at least the innermost portions of the locking assemblies of Morgan, and effectively prevent access by a user.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) in view of Bilek et al. (8,800,106) as applied to claim 1 and further in view of Hertrick et al. (7,617,563).
Regarding claim 9, Morgan discloses the cleaner as discussed supra, but fails to disclose first and second alignment features on the base and secondary housing.  Hertrick discloses the similar cleaner as discussed supra, having the first and second alignment features on the base and secondary housing, which will provide additional support for the removable nozzle/secondary housing, as well as assist with proper alignment, which will reinforce the connection therebetween prevent damage to the retaining/locking structures that may occur more easily if the retaining/locking structures are the only structure holding the components together.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide similar first and second alignment features on the base and secondary housing, as taught by Hertrick, to provide additional support for the removable nozzle/secondary housing, as well as assist with proper alignment, to reinforce the connection therebetween prevent damage to the retaining/locking structures.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) in view of Bilek et al. (8,800,106) as applied to claim 1 and further in view of Huffman (2008/01966193). 
Morgan discloses the cleaner as discussed supra, but fails to disclose a fluid distributor on the secondary housing to be removable therewith.  Huffman discloses another similar cleaner, having a cleaning base for movement along the floor and a fluid recovery system, and further teaches that a liquid supply system is also included (having a supply container and fluid distributor) to provide cleaning fluid to the surface for improved cleaning, with an additional optional use fluid distributor (nozzle 70) mounted on a forward most portion of the base to allow a user to optionally apply liquid directly to a pot that may require additional cleaning or treatment.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar liquid supply system to the device of Morgan, to improve cleaning functions, and also having an optional fluid distributor mounted on a forward most portion of the base to optionally apply liquid directly to a pot that may require additional cleaning or treatment, wherein a similar location of the nozzle on the forward most portion of the base of Morgan would obviously position the nozzle on the secondary housing, which would require removal therewith when removed from the base.  
  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) as applied to claim 12, in view of Huffman (2008/01966193) as applied to claim 11.
As discussed supra, the teaching of Huffman would provide motivation to include the fluid delivery system as set forth in the claims with the outlet (nozzle) on the secondary housing, which would require removal therewith when removed from the base. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (6,842,942) as applied to claim 12, in view of Lenkiewicz et al. (9,107,558) as applied to claim 3.
As discussed supra, the teaching of Lenkiewicz would provide motivation to
 provide the fluid recovery system as a separable unit from the handle and base, to allow for optional removal and use as an above the floor/spot cleaning hand held unit, wherein similar mounting of the separable unit taught by Lenkiewicz, would position the unit over at least the innermost portions of the locking assemblies of Morgan, and effectively prevent access by a user.

Allowable Subject Matter
Claims 8, 15 and 18 (as well as claim 20 depending therefrom) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The amendments to claim 12 reciting the first and second mounting features on the top wall of the first housing and underside of the secondary housing, respectively, along with the previous limitations of claims 15 and 18 have been found to define over the prior art of record.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 29 March 2022, with respect to the rejections of all previous claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morgan as well as additional prior art, as discussed supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kasper et al. (6,131,237), Bilek et al. (8,800,106), Huang et al. (2014/0245560) and Kohl et al. (4,953,254) each disclose extraction cleaners having similar structure as the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        14 July 2022